UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7781



RICHARD DOUGLAS MURRAY, SR.,

                                            Plaintiff - Appellant,

          versus


STATE OF WEST VIRGINIA, ex rel.; DARRELL V.
MCGRAW,   JR.,    Attorney   General;    JAMES
RUBENSTEIN, Commissioner, D.O.C.; WILLIAM S.
HAINES, Warden, H.C.C.; HONORABLE GRAY SILVER;
HONORABLE CHRISTOPHER WILKES, Judge 23rd
Judicial Circuit,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. John T. Copenhaver, Jr.,
District Judge. (CA-05-796-2)


Submitted:   May 10, 2006                   Decided:   June 1, 2006


Before WILKINSON, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Richard Douglas Murray, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Richard D. Murray, Sr., seeks to appeal the district

court’s order denying his objection to the standing order referring

his case to a magistrate judge for report and recommendation. This

court may exercise jurisdiction only over final orders, 28 U.S.C.

§ 1291 (2000), and certain interlocutory and collateral orders, 28

U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541 (1949).        The order Murray seeks to

appeal is neither a final order nor an appealable interlocutory or

collateral    order.    Accordingly,    we    deny   Murray’s   motion      for

appointment    of   counsel   and   dismiss   the    appeal   for    lack    of

jurisdiction. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                    DISMISSED




                                    - 2 -